LEARNED HAND, District Judge.
The jurisdiction of this court cannot rest on diversity of citizenship, because both defendants are citizens of the District of Columbia. Hoos v. Jamieson, 166 U. S. 395, 17 Sup. Ct. 596, 41 L. Ed. 1049; Barney v. Baltimore, 6 Wall. 280, 18 L. Ed. 825. Therefore, if there is any jurisdiction whatever, it must rest, upon the fact that the case arises under a federal l'aw. There is authority for this in the District Court. Union Timber Product Co. v. Emergency Fleet Corp., 252 Fed. 320; Ingram Day Lumber Co. v. Emergency Fleet Corp., 267 Fed. 283; Harry Porter Co. v. Emergency Fleet Corp., 284 Fed. 397 (D. C. S. D. N. Y. per A. N. Hand, J., filed January .9, 1922).
However, it is not necessary to decide that question in the case at bar. If the case does not arise under any federal law, this court has no substantive jurisdiction; if it does, it must be brought in the district of which the defendant is an inhabitant, under section 51 of the Judicial Code (Comp. St. § 1033). The Fleet Corporation is an'“inhabitant” of the District of Columbia, and not of the Southern district of New York, no matter whether it does business here or not. In re Keasbey, 160 U. S. 221, 16 Sup. Ct. 273, 40 L. Ed. 402. The point, being taken specially, is good.
Complaint dismissed for lack of jurisdiction.